Dismissed and Memorandum Opinion filed August 28, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00666-CR

                      ALVIN CHARLES DUNCAN, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 263rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 419955


                  MEMORANDUM                       OPINION


      This is an attempted appeal from the denial of appellant's motion for judgment
nunc pro tunc. We dismiss the appeal.

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App. -- Fort Worth 1996, no pet.). The exceptions include: (1) certain
appeals while on deferred adjudication community supervision, Kirk v. State, 942 S.W.2d
624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,
Tex. R. App. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the
denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App. -- Dallas
1998, no pet.); McKown, 915 S.W.2d at 161.

       The denial of a motion for a nunc pro tunc judgment is not an appealable order.
See Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App. -- Corpus Christi 2003, no pet.);
Everett v. State, 82 S.W.3d 735, 735 (Tex. App. -- Waco 2002, pet dism'd.) Because this
appeal does not fall within the exceptions to the general rule that appeal may be taken
only from a final judgment of conviction, we have no jurisdiction. See Abbot v State, 271
S.W.3d 694, 697 (Tex. Crim. App. 2008).

       Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2